Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 1 of 17 PageID 26




                       EXHIBIT B
                Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 2 of 17 PageID 27




        US6869853B1                                     Renesas NESG7030M04 (“The Accused product”)
1. A method of fabricating a The accused product discloses a method of fabricating a bipolar transistor (e.g., SiGe:C HBT). The
bipolar transistor, the method said bipolar transistor contains a sacrificial emitter over a base (e.g., emitter over a SiGe base).
comprising:

forming a sacrificial emitter
over a base;




                                 https://www.renesas.com/us/en/document/dst/nesg7030m04-datasheet




                                 https://www.eetimes.com/imec-demoes-speedy-hbts-using-complex-process/
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 3 of 17 PageID 28




            https://www.eetimes.com/imec-demoes-speedy-hbts-using-complex-process/
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 4 of 17 PageID 29




            https://www.researchgate.net/publication/4057384_Ultra_low_power_SiGeC_HBT_for_018_mm
            _RF-BiCMOS
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 5 of 17 PageID 30




            http://www.icisc-
            lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
            y.pdf
                 Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 6 of 17 PageID 31




                                  https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf

forming a first oxide layer over The accused product discloses about formation of a first oxide layer over the sacrificial emitter.
the sacrificial emitter;
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 7 of 17 PageID 32




            https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 8 of 17 PageID 33




            http://www.icisc-
            lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
            y.pdf
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 9 of 17 PageID 34




            http://www.icisc-
            lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
            y.pdf
               Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 10 of 17 PageID 35




forming a masking material The accused product discloses about formation of a masking material (i.e. Nitride layer) over the
over the first oxide layer; first oxide layer.




                               https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 11 of 17 PageID 36




             http://www.icisc-
             lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
             y.pdf
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 12 of 17 PageID 37




             http://www.icisc-
             lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
             y.pdf
               Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 13 of 17 PageID 38




planarizing   the   masking The accused product discloses about planarization of the masking material (e.g., use of CMP method
material to expose the first to planarize the oxide layer) to expose the first oxide layer.
oxide layer;




                                https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 14 of 17 PageID 39
                Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 15 of 17 PageID 40




                                 http://www.icisc-
                                 lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
                                 y.pdf
etching a portion of the first The accused product discloses about etching of a portion of the first oxide layer over the sacrificial
oxide layer over the sacrificial emitter; and removing the sacrificial emitter (i.e. removing of polysilicon of the sacrificial emitter
emitter; and removing the to reduce narrow emitter opening).
sacrificial emitter.




                                  https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 16 of 17 PageID 41
Case 6:21-cv-00369-GAP-DCI Document 1-2 Filed 02/23/21 Page 17 of 17 PageID 42




             http://www.icisc-
             lab.com/userfiles/file/download/Fabrication%20of%20SiGe%20HBT%20BiCMOS%20technolog
             y.pdf




             https://iopscience.iop.org/article/10.1149/05009.0121ecst/pdf
